Title: To George Washington from George Lewis, 19 April 1796
From: Lewis, George
To: Washington, George


        
          Dr Sir
          Fredericksburg [Va.] 19th April 1796
        
        Mrs Lewis’s indisposition has detained me in the country for eight dayes past, which prevented my getting your letter of the 7th Inst. untill to day, otherwise it would have been immediately acknowledged.
        With respect to Mr Parks, he is a young Man in the Mercantile line, appears industrious and attentive to his buisness. I have known him for twelve months past, and from his conduct since living in this place has been countenanced and respected by the first characters in town and neighbourhood—he has alwayes been spoke of as connected in trade with his Brother in law at Baltimore, but in what proportion, I am not able to ascertain, but conjecture (from his mode of doing buisness) that he has been altogether in the commission line, his selling for ready money, and having never been engaged in the purchase of produce and makeing his remitances altogether in money, convinces me that I am not wrong in my conjecture—as to his

family I am told, his Father is an industrious farmer in Maryland with a small property, from whom he can have no expectation, in short his marrying Harriot at this time would be madness in the extreme, at all events, I think it would be well to put it of[f] untill your return to Virginia, by which time you can have an opportunity of being better acquainted, with Mr Parks’s prospects in life, and give them time to reflect seriously on what they are about, at present I conceive it has been an inconsiderate step on both sides.
        Mr Parks is a young Man of good talents and discovers a disposition to do well, and I have not a doubt with industry but he may in a short time acquire the means to support a family, at present, I really think it would be unwise in them to attempt it—Your letter to my Mother was taken from the post office by her directions, before I came to town—and forwarded to her at Mr Carters in culpeper county, where she and Harriot now are, and have been for these ten dayes past—my love to my Aunt. I am with the utmost respect Yr Affectionate Nephew
        
          Go: Lewis
        
      